Citation Nr: 0527970	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence was submitted to reopen 
the veteran's claim for service connection for chronic skin 
disease.

3.  Whether new and material evidence was submitted to reopen 
the veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and P. P, ex-spouse


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from October 1969 to April 1971.  However, 
VA previously determined that the veteran's service from 
October 1969 to April 1971 was dishonorable and is a 
statutory bar to VA benefits for that period of service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran, his ex-spouse, and representative 
appeared at a hearing before the undersigned Veterans Law 
Judge in July 2005.

The issues of entitlement to service connection for PTSD and 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2003, prior to the promulgation of a decision 
in the appeal, the veteran stated that he wished to 
withdrawal the appeal pertaining to the issue of service 
connection for Hepatitis C.

2.  At his July 2005 hearing, prior to the promulgation of a 
decision in the appeal, the veteran stated that he wished to 
withdrawal the appeal pertaining to the issue of whether new 
and material evidence was submitted to reopen the claim for 
service connection for a chronic skin disease.

3.  In a December 1985 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in a 
December 1985 letter, but the veteran did not appeal and that 
decision became final.  

4.  Evidence submitted since the December 1985 rating 
decision raises the reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to service connection for Hepatitis 
C have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of whether new and material evidence 
was submitted to reopen the claim for service connection for 
a chronic skin disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  Evidence received since the December 1985 decision 
denying service connection for PTSD is new and material, and 
the claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.156(a), 20.1103 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal may 
be made on the record at hearing.  38 C.F.R. § 20.204 (2005).  
Here, the veteran, in an October 2003 statement and July 2005 
testimony, withdrew his appeals as to entitlement to service 
connection for Hepatitis C and whether new and material 
evidence was submitted to reopen the claim for service 
connection for a chronic skin disease.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
the veteran has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

New and Material evidence

In a December 1985 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The RO 
determined that the veteran's service medical records were 
negative for PTSD during honorable active service.  The RO 
also considered private medical report and VA examination, 
which revealed alcohol and drug abuse as well as sexual 
misconduct.  The August 1985 VA psychiatric examination 
report found no evidence of PTSD.  Consequently, the RO 
denied the claim for service connection.  

The RO notified the veteran of this decision in December 
1985; he did not file a notice of disagreement within one 
year of the date of notification of the rating decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
2002, the Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The veteran contends that he was exposed to various stressors 
during his 1st tour of active duty in Vietnam from February 
1968 to February 1969, including rocket and mortar attacks, 
pulling perimeter guard duty, and having a bunker cave in and 
buddies digging him out.  The veteran maintains he was a 
cannoner on light track vehicle during his first tour in 
Vietnam.    

The evidence added to the record since the December 1985 
rating decision includes private and VA medical records 
showing diagnoses and treatment for PTSD as well as stressor 
statement from the veteran.  

This evidence is new and material because it was not 
previously of record at the time of the December 1985 rating 
decision and bears directly on the issue on appeal.  
Therefore, this evidence does relate to unestablished facts 
necessary to substantiate the claim when considered with 
previous evidence of record.  The Board must assume the 
credibility of this evidence when making a determination 
whether new and material evidence has been submitted.  
Justus, 3 Vet. App. at 513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the 
December 1985 decision is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).  


ORDER

The appeal for entitlement to service connection for 
Hepatitis C is dismissed.

The appeal for whether new and material evidence was 
submitted to reopen the claim for service connection for 
chronic skin disease is dismissed.

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for PTSD, the claim is 
reopened only to that extent.  


REMAND

The Board has determined that new and material evidence to 
reopen the claim for service connection for PTSD has been 
presented.  Therefore, the case must be returned to the RO 
for adjudication on the merits based on all the evidence of 
record.  

The Board observes that VA has not requested the veteran's 
service personnel records from his period of honorable active 
duty from September 1967 to September 1969.  In light of the 
veteran's claim and the diagnoses of PTSD, these records 
should be obtained.  Additionally, VA should contact National 
Archives and request copies of reports of veteran's units to 
which he was assigned while in Vietnam from February 1968 to 
February 1969.

Moreover, the VA medical records show multiple diagnoses of 
hearing loss.  The veteran testified that he was a cannoner 
during his first tour of duty in Vietnam during his honorable 
period of active service.  Additionally, the veteran 
testified that a VA audiologist related his hearing loss to 
his honorable active duty service.  However, the record does 
not contain any such opinion.  VA's duty to assist the 
veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent with respect to the issue 
of entitlement to service connection for 
PTSD.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  VA should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  VA should obtain the veteran's 
service personnel records for his period 
of honorable active service from 
September 1967 to September 1969 and 
associate them with the claim file.  If 
the records are not available, the 
veteran should be notified of such and 
statement placed in the record.

3.  VA should ask the National Archives 
for a copy of any available Operational 
Reports - Lessons Learned (OR-LLs) and/or 
available Unit and Organizational 
histories for the units to which the 
veteran was assigned during his tour of 
duty in Vietnam from February 1967 to 
February 1968.   

4.  After completion of #1-3 above, VA 
should schedule the veteran for a VA 
psychiatric examination. The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination. The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD. The examiner should provide 
an opinion on the following:

a. Does the veteran have a diagnosis of 
PTSD?

b. If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD. In 
identifying any claimed stressor(s) the 
examiner should review the entire record. 
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.

5.  After completion of #1-3 above, VA 
should schedule the veteran for a VA 
audiology examination. The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.    
The examiner should provide an opinion as 
to whether it is very likely, as likely 
as not, or highly unlikely, that the 
veteran's hearing loss, if any, is 
related or the result of his period of 
honorable active service from September 
1967 to September 1969.  The report of 
the examination should include a complete 
rationale for all opinions.

6.  The issues of entitlement to service 
connection for PTSD and hearing loss 
should be readjudicated.  If the claims 
are denied, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
appellant's claims on the issue of 
service connection.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


